Case 7:19-cv-07307-VB Document 33 Filed 05/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFREY S. SEIGEL,
Plaintiff,

 

v.
ORDER

STRUCTURE TONE ORGANIZATION; :
PAVARINI NE CONSTRUCTION CO.,; : 19 CV 7307 (VB)
ROBERT YARDIS; and MICHAEL :
MELANOPHY,

Defendants.
pene ene eens “ wee wneX

 

The Court conducted an on-the-record initial conference today, at which plaintiff,
proceeding pro se, and counsel for defendants, appeared by telephone.

Accordingly, it is HEREBY ORDERED:

1. For the reasons stated on the record, plaintiff's ADA disability discrimination and
retaliation claims against Structure Tone Organization and Pavarini NE Construction
Co., and plaintiff’s FMLA retaliation claim against all defendants, shall proceed.

All other claims are dismissed.

2. By June 9, 2020, defendants shall file an answer to the complaint.

3. The next case management conference is scheduled for February 15, 2021, at 9:30
a.m.

Dated: May 26, 2020
White Plains, NY

SO ORDE

Juunel

Vincent L. Briccetti
United States District Judge
